Title: From John Quincy Adams to Louisa Catherine Johnson Adams, 24 April 1804
From: Adams, John Quincy
To: Adams, Louisa Catherine Johnson



My dearest friend
Quincy 24. April 1804.

I received a few days ago your kind favour of the 10th: instn: with the letter that accompanied, and thank you for the care of it—I lament to hear that your health continued so feeble and infirm, but I hope as the Spring advances, you will find yourself better—I approve much of your intention to wean John, and rejoyce at the information that he has recovered.
I have been into Boston only once since my return home; and that was the day, when I wrote you last—I was to have gone this day, to a public entertainment given Mr: Gore, on his return from Europe; but the weather which has been these three days and continues stormy, confines me to the house—I saw Mr: Gore, when I was in Boston—He has reduced himself by his diet and regimen, more than any man I ever knew. You will scarcely credit me, when I tell you he is at least as thin as Mr: Hellen—His appearance is so much altered, that it was sometime before I recognized his features—He says however that he is in very good health—
The Spring here is so late and so much in arrear, that I have yet scarcely began my career as a farmer—But I have set out an Orchard of nearly an hundred trees; which will I hope one day produce fruit for our children—Mr: Whitney quits the house the first of next month—If I can find a tenant, I shall let it for another year—At least I shall not go to expence to fit it up for your reception, untill I determine to make it my own continual abode—It is not and never can be made such a place as I could wish to provide for your residence; but it may prove a shelter hereafter, and supply means of subsistence, to ourselves and our children, when we shall find none else—My situation and circumstances, since we married, have very materially declined—As the alteration affects myself I would not waste a thought upon it; but as it has taken from me the means of contributing every comfort and enjoyment that your heart could wish, it is a perpetual source of concern, and anxiety to me—It is with extreme difficulty that I now find the means of defraying our necessary expences as they rise, without intrenching upon the little property which helps to support us—Additional expence, without any prospect of additional income, would infallibly lead to my ruin; and what would be to me ten thousand times worse, to the greatest distress to you and our children—These considerations alone have induced me to wish that you could have reconciled your mind to this place, and to so humble a residence as that house, As however you cannot, you shall at all events reside where you yourself choose—I will bear the charge, as long as I have the means, and trust to Providence for future support.
Mrs: Charles Adams left us last Saturday, on her return to Newark; with her youngest daughter—Susan remains here.
I suppose Mr: Hellen still receives one of our Boston newspapers, from which you will find that Governor Strong has again been elected—The opposition made against him however is greater than it has before been for three years. Mr: Sullivan runs up in numbers at no great distance from him—In New-Hampshire, it is probable the present governor Gilman has lost his election, and Mr: Langdon chosen in his stead—From New-York, I suppose you will hear before this reaches you.
Give my affectionate remembrance to your Mamma, Mr: & Mrs: Hellen—your brother and Sisters—not forgetting all the children—Et pour Monsieur George, Papa s’attend qu’il parlera bien Français quand il reviendra—
Your’s ever & faithfully
John Q. Adams.